 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                 ***
 6    REYNALDO AGAVO,                                        Case No. 2:13-cv-01741-JCM-CWH
 7                                        Petitioner,
             v.                                                           ORDER
 8
      DWIGHT NEVEN, et al.,
 9
                                       Respondents.
10

11          Petitioner Reynaldo Agavo’s motion for enlargement of time (ECF No. 74) is GRANTED.
12   Petitioner will have until October 22, 2019, to file a reply in support of the merits of his second
13   amended petition.
14                August
            DATED this _ day2,of2019.
                                 July 2019.
15

16
                                                            JAMES C. MAHAN
17                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                        1
